Citation Nr: 0303344	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
otitis externa.  

3.  Entitlement to an increased (compensable) evaluation for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946, and from September 1948 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
RO, which denied the benefits sought on appeal.  

The Board issued a Remand in the appeal in May 2001 for 
development which was satisfactorily completed without 
further cooperation of the veteran.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence adequately identified by the 
veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claims.  

2.  The veteran's service-connected dermatitis includes 
eczema, objectively found to be a very faint maculopapular 
rash of the upper thoracic area posteriorly between the 
scapula, confluent in some areas, and tinea cruris, 
objectively found to consist of scattered discrete papules of 
the posterior scrotum, with no ulceration, exfoliation, 
crusting, drainage, or oozing.  

3.  The veteran's otitis externa (an inflammation of the 
external auditory canal, but not a middle ear disorder or 
otitis media) is manifested by pink ear canals and minimal 
scaling.  

4.  The veteran's acute infectious hepatitis (not hepatitis 
C) resolved in service without identifiable residuals on 
repeated VA examination; post-service examinations do not 
reveal any diagnosis of liver damage, or intermittent 
fatigue, malaise and anorexia, or incapacitating episodes 
having a total duration of at least one week at any time 
since service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2002).  

2.  The criteria for an increased (compensable) rating for 
otitis externa are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6210 
(2002).  

3.  The criteria for an increased (compensable) rating for 
infectious hepatitis are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7345 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 C.F.R. § 3.159 
(VCAA).  The veteran was provided adequate VA examinations a 
number of times, most recently in June 2002.  Additionally, 
all identified VA and private treatment records pertinent to 
the appeal have been obtained.  Pursuant to the Board Remand 
dated in May 2001, the veteran was requested, first in July 
2001 and again in January 2002, to more specifically identify 
sources of private and VA treatment, and he was requested to 
provide authorizations for the release of medical records.  
The veteran has not responded with the requested information.  
The salient point is that the veteran, who is represented in 
the appeal, was afforded every opportunity to submit medical 
evidence to substantiate his claims, but he has chosen not to 
do so.  Accordingly, the Board finds that VA has met its duty 
to assist.  

The VA has also met VCAA's notice requirements: The March 
2000 statement of the case (SOC) and the November 2000 
supplemental statement of the case (SSOC) and two August 2002 
SSOC's explain why the medical evidence submitted to date 
does not support the claims on appeal.  The Board notes that 
the veteran's sworn testimony was obtained at a personal 
hearing at the RO, which was conducted in July 2000.  
Moreover, the above correspondences, notices and development 
actions indicate that the veteran and his representative were 
advised that they needed to submit medical evidence, and 
authorizations for the release of such records, in order to 
support each of the claims on appeal, before VA could request 
copies of such medical records.  As noted above, the veteran 
has not replied to the RO's requests. Notice of the VCAA was 
provided to the veteran via the Board's May 2001 Remand.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board concludes that VA has met both the duty to assist and 
notice provisions of the VCAA, and further development would 
serve no useful purpose.  



II.  Increased Ratings

Generally, VA disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such 
evaluations involve considerations of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment. 38 C.F.R. § 4.10.  

Regulations require that in evaluating a given disability, 
the disability be viewed in relation to its whole history, 38 
C.F.R. §§ 4.1, 4.2, and that the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55.  
In evaluating the veteran's immediate claims for increased 
ratings, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

If VA's Schedule for Rating Disabilities does not include a 
specific diagnostic code for a particular disability, it may 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.   

Dermatitis

In this case, the veteran's service-connected skin disorder 
is rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  While the criteria for rating eczema 
were amended on August 30, 2002, the veteran was provided 
notice of these changes by an amended SSOC, a second of two 
SSOC's, dated in August 2002.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so. The criteria for evaluating disabilities of the skin 
was amended during the pendency of this appeal. Accordingly, 
the Board is compelled to review the clinical evidence on 
file in relation to both the older superseded and more newly 
adopted criteria and to apply, since the adoption of the new 
criteria, whichever of the criteria are more favorable to the 
veteran's claim.  

Under the criteria for eczema prior to August 30, 2002 at 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for eczema manifested with exfoliation, exudation or itching 
on an exposed surface or extensive area.  For a 30 percent 
evaluation, there must be exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118 (2001), Diagnostic Code 7806.  

Under the revised criteria for eczema pursuant to Diagnostic 
Code 7806, slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, warrants a 
noncompensable evaluation.  Exfoliation, exudation or 
itching-if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Constant exudation 
or itching, extensive lesions, or marked disfigurement, is to 
be rated as 30 percent disabling.  

The medical evidence of record, including VA reports of skin 
examinations conducted in October 1999 and June 2002, show 
chronic eczema of the upper extremities and tinea cruris on 
both VA examinations.  However, these skin disorders are 
shown not to include any significant exfoliation, no 
exudation, no lesions, or evidence of itching on repeated VA 
examinations.  On most recent examination in June 2002, the 
veteran admitted that his skin disorders are well maintained 
with use of topical skin medications.  The examiner described 
a "very faint" maculopapular rash of the upper thoracic 
area posteriorly between the scapula, which were confluent in 
some areas, but were not marked by any ulceration, 
exfoliation or crusting.  The right and posterior groin area 
had scattered discreet papules, which the VA examiner found 
did not include any oozing, crusting or drainage.  While 
rosacea was noted on VA examination in October 1999, service 
connection has not been established for this skin disability.

It is noted that while the veteran reported that his 
dermatitis was "pruritic," no such finding is demonstrated 
on repeated VA examination.  Generally the probative value of 
medical evidence is based upon the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. As is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Accordingly, the Board finds 
that the medical opinion of two VA examiner's is of more 
probative value than the veteran's unsubstantiated lay 
opinion made in support of his claim for increased 
compensation.  

A reasonable review of the above clinical findings, VA 
medical examiner's opinions, as well as a view of the 
unretouched color photographs taken on most recent VA 
examination, compels the Board to conclude that the evidence 
of record falls far short of the criteria for an evaluation 
in excess of 10 percent under the criteria for dermatitis.  
The veteran is shown to have a very minor skin rash, which by 
his own admission on VA examination, is well-controlled with 
use of skin creams.  Other diagnostic codes do not apply 
because the veteran's dermatitis is not shown to be 
disfiguring, or involving an exposed area.

Otitis Externa

Under Diagnostic Code 6210, otitis externa is assigned a 
10 percent evaluation, when the evidence shows that there is 
swelling of the canal, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  38 
C.F.R. § 4.87a, Diagnostic Code 6210.  

The medical evidence of record demonstrates that the 
veteran's external ear canals were pink on removal of his 
hearing aids on most recent VA examination, with no edema or 
discharge, and only minimal scaling of the auditory canals on 
earlier VA examination in October 1999.  With no clinical 
evidence of any discharge, active infection, or itching which 
requires frequent and prolonged treatment, the claim must be 
denied as against the weight of the medical evidence of 
record.  The finding that the veteran's ear canals are pink 
or have some minimal scaling falls short of the sort of 
symptomatology which would warrant a 10 percent (compensable) 
evaluation under Diagnostic Code 6210.  It is noted that 10 
percent is the maximum rating permitted for this disability 
under Diagnostic Code 6210.  

Infectious Hepatitis

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect during the 
pendency of this appeal up until July 2001 provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency (than criteria for a 60 percent evaluation) but 
necessitating dietary restriction or other therapeutic 
measures.  

The criteria for evaluation of infectious hepatitis effective 
from July 2001 forward under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) are as 
follows; a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis.  A 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms as 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.

As noted earlier, the Board must apply the previous rating 
criteria until the effective date of the revisions thereto; 
thereafter the more favorable of the old or new criteria will 
be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).

The medical evidence of record shows that the criteria for a 
10 percent evaluation are not met under either the former or 
revised criteria at Diagnostic Code 7345.  That is, repeated 
VA examinations of October 1999 and June 2002 show no 
demonstrable liver damage or chronic liver disease.  
Accordingly, the claim cannot be granted under the revised 
criteria in the first instance, even with all due 
consideration given to the veteran's complaints of chronic 
intermittent fatigue, malaise, and anorexia, since no 
examiner has found any demonstrable liver disease, including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug induced hepatitis, etc.  While the 
veteran asserts that he presently has hepatitis C and that he 
had this in service, the medical evidence of record refutes 
this.  As noted above and on Board Remand of May 2001, the 
veteran had infectious hepatitis in service, not hepatitis C.  
While likely hepatitis A was noted on prior VA examination in 
October 1999, this possible diagnosis was never 
substantiated, it was not found at any time thereafter, 
including on recent VA examination, and there is no medical 
evidence of record which would link any current hepatitis A-
even if a diagnosis were assumed for argument, to the 
veteran's infectious hepatitis many years ago.  The salient 
point is that with no medical evidence of any liver damage, 
the claim must fail under both criteria.  That is, even 
assuming for the sake of argument that the veteran's 
gastroesophageal reflux disease (GERD) symptoms are related 
to his service-connected hepatitis, the claim would remain 
denied since two VA examiners have found no demonstrable 
liver damage, so as to meet either the former or the revised 
criteria for a 10 percent evaluation at Diagnostic Code 7345.  

The Board adds that the October 1999 and June 2002 VA 
examination reports show that the veteran's GERD symptoms are 
controlled by use of medications, as do the VA treatment 
records.  Moreover, while signs of spider angiomata (without 
testicular atrophy or other findings) were noted on VA 
October 1999 examination, this finding was not found on most 
recent VA examination in June 2002.  It must be emphasized 
that liver enzyme tests were completely normal on repeated VA 
examinations.  

The above medical evidence demonstrates that there are no 
sequela attributable to the veteran's remote history of acute 
infectious hepatitis in service, and compels the Board to 
conclude that the preponderance of the evidence of record is 
against the claim, which is denied.  

Additional Considerations

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  Although the 
veteran has described skin rash, stomach pains, and current 
hepatitis C and liver damage, the medical evidence of record, 
including repeated VA examinations, show that his complaints 
are somewhat inaccurate and exaggerated.  The salient point 
is that none of the above disorders, one of which is not 
currently shown, result in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that his dermatitis has some adverse 
affect on employment, but it bears emphasis that the 
Schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  




ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected dermatitis is denied.  

The claim for an increased (compensable) evaluation for 
service-connected otitis externa is denied.  

The claim for an increased (compensable) evaluation for 
service-connected hepatitis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

